THE      ATIWBRNEY          GENERAL
                      cm     TEXAS




Honorable Tom Hanna                  Opinion No. M-1244
Criminal District Attorney
Jefferson County                     Re:   Authority of Tax
Beaumont, Texas                            Aasessor-Collector to
                                           issue redemption cert-
                                           ificate to taxpayer
                                           paying only delinquent
                                           taxes, penalty and
                                           interest, after dismissal
                                           of tax suit against him
                                           by Court for want of
Dear Mr. Hanna:                            prosecution.
     We quote from your recent opinion request as follows:
              "We request an opinion from your office on the
          following question:
               '1. Is the County Tax Assessor-Collector
                   authorized to issue a redemption cer-
                   tificate where the taxpayer refuses to
                   pay the court costs in a case that was
                   dismissed for want of prosecution?
               'The factual situation is as follows:
              'A tax suit was instituted a few years back for
         the collection  of real property taxes due the State
         and County. Said tax suit was dismissed for want
         of prosecution by the District Court. The taxes
         have been delinquent until the present time. The
         taxpayer is now willing to pay the taxes,~penalty
         and interest; but refuses to pay any of the court
         costs involved in said suit. The Tax Assessor-
         Collector refuses to give a redemption certificate
         until all costs have been paid."
     It is our opinion that the answer to your question turns
upon whether the defendant taxpayer became liable for court
costs under the circumstances outlined by you.

                           -6091-
Honorable Tom Hanna, page 2       (M-1244)


     The Rules of Civil Procedure and the statutes generally
provide for the allowance of costs by the trial courts to the
successful party, or otherwlse as specifically provided or
according to the discretion of the court. Rules 125,131,
141, l&J and Articles 2072, 2072a, 2075 and 2076,Vernon's
Civil Statutes. Specifically, Rule 141 provides that the
court may, for good causes, to be stated-on the record,
adjudge the costs otherwise than as provided by law or the
rules.

     It is obvious that plaintiffs in a tax suit dismissed
by the court for want of prosecution are not therein to be
classed as successful parties. Absent a proper provision
in such dismissal order taxing the costs of the suit against
the defendant taxpayer according to the specific provisions
of Rule 141, it is readily apparent that the costs never
accrued against such defendant in view of Rules 125 and 127
to the effect that each party is liable to the officers
of the court for the amount of costs incurred by each such
party, but no more. As we understand your query, the
defendant taxpayer incurred no costs in such suit on his
own behalf.
     Hence, under the foregoing fact situation, the County
Tax Assessor-Collector has the duty to issue a redemption
certificate to such taxpayer upon the payment by him of the
delinquent taxes , penalty and interest. In this connection
we refer ou to the holding in Attorney General Opinion
No. O-2938 (1941) to the general effect that the fees pro-
vided for the officers enumerated in Article 7332, Vernon's
Civil Statutes,are not earned by such officers until the
tax suit results In judgment for the taxing bodies.
                      SUMMARY
     Where tax suit against defendant was dismissed by court
for want of prosecution, without adjudication of costs, tax-
payer was entitled to redemption certificate upon his pay-
ment of delinquent taxes, penalty and interest.
                              Yourd gery truly,


                                      C. MARTIN
                                      General of Texas


                         -6092-
Honorable Tom Hanna, Page 3         (M-1244)



Prepared by Robert L. Lattimore
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Craig
Milton Richardson
Bill Flanary
Lewis Jones
SAMUEL D. m DANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                           -6093-